 



Exhibit 10.33

SEPARATION AGREEMENT AND GENERAL RELEASE

     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into by and between RICHARD C. LOTTIE (“Employee”) residing at 3805
Silver Falls Court, Plano, TX 75093, and American Management Systems,
Incorporated (“AMS”), with its principal place of business at 4050 Legato Road,
Fairfax, VA, 22033, and is effective as of the date of execution by Employee.

WHEREAS, Employee is employed by AMS as an Executive Vice President; and

     WHEREAS, pursuant to this Agreement Employee and AMS agree to end the
employment relationship; and

     WHEREAS, AMS wishes to provide Employee assistance in transitioning from
AMS employment and so has offered and Employee has agreed to accept this
Agreement as set forth below; and

     WHEREAS, the parties agree that it is in their mutual interest to resolve
all matters between them on an amicable basis;

     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:

     1. Separation from Employment

     Employee’s last day of employment will be October 31, 2003 (the “Separation
Date”). For the period between June 30, 2003 and October 31, 2003 Employee shall
not be required to perform work for AMS other than to facilitate a smooth
transition of his duties.

     2. Severance and Other Consideration

     (a) In consideration for Employee’s promises in this Agreement, and in full
settlement of any actual or potential claims, AMS agrees to do the following:

i) pay to Employee the lump sum payment of Three Hundred Twenty Thousand and
00/100 Dollars ($320,000.00) which constitutes an amount equal to one year of
Employee’s current base salary;

ii) pay on behalf of Employee eighteen (18) months of premiums for health and
dental insurance continuation coverage under any AMS health plan in which
Employee is enrolled as of the Separation Date pursuant to Section 4980B of the
Internal Revenue

 



--------------------------------------------------------------------------------



 



Code of 1986, as amended (the “Code”), less the employee portion of such
premiums which Employee agrees to timely pay on a monthly basis, such coverage
not to extend beyond April 30, 2005. AMS’s share of the premiums paid for such
plans shall not constitute taxable income to Employee. In the event that
Employee secures alternative coverage before the expiration of this time period,
AMS’s obligation hereunder will cease;

iii) provide Employee with the option of recording an outgoing message for his
AMS voicemail box, subject to review by AMS, that contains information as to
where he can be reached. AMS will keep the outgoing message in the voicemail
system for three (3) months after the Separation Date;

iv) provide Employee with the option of recording an outgoing message for his
AMS email box, subject to review by AMS, that contains information as to where
he can be reached. AMS will keep the outgoing message in the email system for
three (3) months after the Separation Date; and

v) provide Employee with executive outplacement services through Right
Management Consultants’ Professional Management Service program for a period of
up to nine (9) months after he first consults Right Management Consultants.



(b)   On or before the Separation Date, the payment referenced in
Section 2(a)(i) will be made by direct deposit into Employee’s bank account into
which his paychecks are currently deposited. This payment shall be subject to
all legally required withholdings and deductions.   (c)   Employee understands
that AMS will not provide him with severance pay or any of the other benefits
listed above if he revokes his signature as allowed in Section 16 below.

     3. Consideration Acknowledgement

     The parties agree that AMS’s promises in Section 2 are in full, final and
complete settlement of all claims Employee may have against AMS, its affiliates,
past and present officers, directors, employees, agents, successors and assigns,
and exceed those to which Employee otherwise would be

-2-



--------------------------------------------------------------------------------



 



entitled absent his promises in this Agreement.

     4. Stock Options

     Employee’s stock options with grant dates of August 5, 2002 (25,000 shares,
Non-qualified) and March 6, 2003 (20,000 shares, Non-qualified) shall fully vest
on Separation Date. Per the terms of the American Management Systems,
Incorporated 1996 Amended and Restated Option Plan F, Employee shall retain the
right to exercise any of his outstanding stock options through November 30,
2003.

     Employee’s 5,000 shares of AMS Common Stock in the form of deferred stock
units also shall become fully vested as of Separation Date.

     5. Other Welfare Benefit Plans

     This agreement does not affect in any way Employee’s rights to vested
amounts in his accounts (if any) under the American Management Systems, Inc.
401(k) Plan, the American Management Systems, Inc. WealthBuilder Plan, the
American Management Systems, Incorporated Deferred Compensation Plan, and the
American Management Systems, Incorporated StockBuilder Plan.

     6. Accrued Vacation

     AMS will pay Employee any accrued but unused annual leave at current rate
of pay as of his Separation Date, in accordance with AMS policies. Such payment
will be disbursed by check made payable to Employee no later than the next
regularly scheduled payday after the Separation Date.

     7.  Business Expenses

     AMS will reimburse Employee for legitimate business expenses incurred on or
before Separation Date in accordance with AMS’s expense reimbursement practices
so long as such expenses are submitted on or before December 15, 2003.

     8. Non-Admission of Liability

     Nothing in this Agreement shall be construed as an admission of liability
by AMS, its affiliates, or its past and present officers, directors, employees
or agents, and AMS specifically disclaims liability to or wrongful treatment of
Employee on the part of itself, its affiliates, and its past and present
officers, directors, employees and agents.

-3-



--------------------------------------------------------------------------------



 



     9. No Pending Actions

     Employee represents that he has not filed any complaints or charges against
AMS with the U.S. Department of Labor, the Equal Employment Opportunity
Commission, or with any other federal, state or local agency or court, and
covenants that he will not seek to recover on any claim released in this
Agreement. To the extent permitted by law, Employee promises that he will not
voluntarily assist any third party in pursuing any legal claim against AMS, and
he will immediately notify AMS if he is asked to provide such assistance.

     10. Legal Fees and Indemnification

     In the event that Employee becomes a party to a lawsuit based on his
actions lawfully taken as an employee of AMS, AMS agrees to advance to Employee
his reasonable legal fees and expenses of legal counsel in defending against
such action, provided that Employee provides AMS written notice of such action
within ten (10) business days of receiving service of such action and further
provided that Employee’s choice of legal counsel is subject to AMS’s approval,
which approval shall not be unreasonably withheld. Notwithstanding the
foregoing, AMS is under no obligation to pay for Employee’s legal fees if AMS or
its shareholders are bringing an action against Employee for fraud, gross
negligence, willful misconduct, embezzlement, misrepresentation,
misappropriation or similar wrongdoing. However, if Employee defends against and
prevails in such an action brought by AMS or its shareholders, Employee shall be
entitled to full reimbursement for all reasonable costs, fees, and legal
expenses.

     With respect to any claim(s) that may be advanced against Employee
personally for actions lawfully taken during the ordinary course of his
employment with AMS, Employee shall be entitled to the same right to
indemnification by AMS that is afforded to similarly situated employees of AMS,
namely the indemnification rights that may exist under AMS’s insurance policies
or in an individual employment agreement. No provision in this Agreement shall
be construed to create any additional rights to indemnification.

     11. Ongoing Cooperation

     In the event that a third party pursues a legal claim against AMS relating
in any way to any task or project on which Employee worked while at AMS,
Employee agrees to provide reasonable and lawful cooperation to AMS in its
defense against such claim. AMS shall pay any reasonable expenses incurred by
Employee in connection with such cooperation. Employee voluntarily agrees to
make himself available to AMS for interviews and to provide AMS with truthful
and accurate

-4-



--------------------------------------------------------------------------------



 



information including but not limited to documents, testimony, or written or
oral statements. Employee agrees to notify AMS, directly or through counsel,
within ten (10) days of receipt of any subpoena regarding his employment with
AMS so that AMS may take any action that it deems appropriate to protect its
proprietary and other interests.

     12. General Release and Covenant Not to Sue

     Employee covenants not to sue, and fully and forever releases and
discharges AMS, its subsidiaries, affiliates, divisions, successors and assigns,
together with its past and present shareholders, directors, officers, employees,
and agents (collectively, the “Releasees”) from any and all claims, debts,
liens, liabilities, demands, obligations, acts, agreements, causes of action,
suits, costs and expenses (including attorneys’ fees), damages (whether
pecuniary, actual, compensatory, punitive or exemplary) or liabilities of any
nature or kind whatsoever in tort, contract, or by federal, state or local
statute, regulation or order, law or equity or otherwise, whether now known or
unknown; provided, however, that nothing in this Agreement shall either waive
any rights or claims of Employee that arise after the date Employee signs this
Agreement or which, as a matter of law, cannot be released or waived. Moreover,
nothing in this Agreement shall impair or preclude Employee’s right to claim
reasonable expenses, legal fees or indemnification pursuant to Sections 10 and
11, or to take action to enforce the terms of this Agreement. This release
includes but is not limited to claims arising under federal, state or local laws
prohibiting employment discrimination, including but not limited to Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act, as amended, or the Americans with Disabilities Act; claims under the Worker
Adjustment and Retraining Notification Act; claims for attorneys’ fees or costs;
workers’ compensation claims; any and all claims regarding any employment
contract, whether written, oral, implied or otherwise; claims relating to AMS’s
right to terminate its employees; claims for salary, payments in lieu of
extended leave, incentive payments or any other remuneration, or any other
claims under federal, state, or local statute, regulation or ordinance, common
law, or any other law whatsoever. Employee expressly agrees and understands that
this is a General Release.

     13. Employment Verification

     Employee shall direct all employment verification inquiries to Patricia
Bradshaw, Vice President Human Resources Operations, who shall provide requestor
only Employee’s dates of employment and last job title and shall confirm his
most recent salary.

-5-



--------------------------------------------------------------------------------



 



     14. Confidential Information and Return of Company Property

     Employee acknowledges that all confidential information regarding the
business of AMS compiled by, created by, obtained by, or furnished to, Employee
during his employment with AMS is the exclusive property of AMS. On or before
Separation Date, Employee will return to AMS all originals and copies of any
material involving such confidential information. Employee further agrees that
such confidential information is a valuable and unique asset of AMS and agrees
that he will not at any time after execution of this Agreement, directly or
indirectly, divulge or use such information, whether or not such information is
in written or other tangible form unless required by law. Employee also will
return to AMS on or before Separation Date any items in his possession, custody
or control that are the property of AMS including, but not limited to, his
employee manual, passwords, identification card and office keys. Notwithstanding
the foregoing, AMS and Employee agree that Employee may retain the following AMS
property: laptop computer (asset tag #39347) and related accessories including
peripheral devices, keyboard, flat screen display, docking station and cables.
However, prior to Separation Date, AMS will remove all third party licensed
software (except the original Windows operating system) and AMS data from the
computer.

     15. Non-Disparagement

     Subject to Employee’s obligation to provide truthful and accurate
information in legal proceedings, Employee agrees that he will not voluntarily
make any negative or disparaging statements (written or verbal) about AMS or any
of its directors, officers or employees.

     16. Execution and Revocation Periods

     Employee acknowledges that he has been given at least twenty-one (21) days
to consider this Agreement and that he has seven (7) days from the date he
executes this Agreement in which to revoke it and that this Agreement will not
be effective or enforceable nor the payments and other benefits set forth in
Section 2(a) provided until after the seven (7) day revocation period ends.
Employee’s signature below, on a date before the expiration of the twenty-one
(21) day review period, shows that he has waived any of the remaining time
within the twenty-one (21) days. Revocation can be made by delivery of a written
notice of revocation to Garry Griffiths, Chief Human Resources Officer, American
Management Systems, Inc., 4050 Legato Road, Fairfax, Virginia, 22033, by
midnight on or before the seventh (7th) calendar day after Employee signs the
Agreement.

-6-



--------------------------------------------------------------------------------



 



     17. Consultation with Counsel

     Employee acknowledges that he has been advised to consult with an attorney
of his choice with regard to this Agreement. Employee hereby acknowledges that
he understands the significance of this Agreement, and represents that the terms
of this Agreement are fully understood and voluntarily accepted by him.

     18. Binding Effect

     This Agreement shall be binding on AMS and Employee and upon their
respective heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the Releasees and each of them and to
their respective heirs, administrators, representatives, executors, successors
and assigns.

     19. Non-Compete, Non-Solicitation Provisions

     Employee acknowledges that in the course of his employment with AMS he has
been exposed to a significant amount of highly confidential information about
AMS and its clients, business practices and strategies and that even inadvertent
disclosure of this information would cause AMS great harm. Accordingly Employee
agrees that:



a.   for twelve (12) months from the Separation Date (the “Restricted Period”),
Employee will not directly or indirectly, on his own behalf or in aid of another
person or entity, hire or engage or solicit for hire or engagement any
individual who was an employee of AMS in the three (3) months prior to the
solicitation or hire.   b.   Employee agrees that the above restrictions protect
AMS’s legitimate business interests. Employee also agrees that in addition to
any other remedies, including an action for damages, AMS also may seek
injunctive relief against Employee for violation of this Section.

     At the sole discretion of AMS, any of the provisions of paragraph 19 may be
waived by the Chief Human Resources Officer, but such waiver must be in writing.

     20. Entire Agreement

     This Agreement sets forth the entire agreement between Employee and AMS,
and fully supersedes any and all prior agreements or understandings between them
regarding its subject matter; provided, however, that nothing in this Agreement
is intended to or shall be construed to modify, impair or terminate any
obligation (a) of Employee pursuant to Sections 10 and 11 of the

-7-



--------------------------------------------------------------------------------



 



Employment Agreement signed by Employee on August 12, 2002; that by its terms
continues after Employee’s separation from AMS’s employment (copy attached as
Exhibit A); (b) set forth in the AMS Confidentiality and Intellectual Property
Rights Agreement (copy attached as Exhibit B); or (c) of Employer pursuant to
any agreements establishing the terms of benefit or long term compensation plans
with the exception of any stock option agreements.

     21. Amendment

     This Agreement may be modified only by written agreement signed by both
parties. Employee acknowledges that he has not relied upon any statement or
representation, written or oral, by any AMS Releasee that is not set forth or
referenced in this Agreement.

     22. Choice of Law

     This Agreement shall be governed in all respects by the laws of the
Commonwealth of Virginia, without regard to its conflict of laws principles.

     23. Confidential Nature of Agreement

     Employee agrees to keep the terms of this Agreement confidential and not
reveal its contents to any person or entity (including former and current
employees of AMS). Notwithstanding the foregoing, Employee may discuss this
Agreement with his attorney, immediate family members, financial consultants, or
as otherwise required by law. However, Employee must advise whomsoever he tells
that he/she has the same confidentiality obligations as Employee. This
confidentiality provision is an essential part of the consideration for AMS to
enter into this Agreement and if breached, AMS would be irreparably harmed and
entitled to recover damages.

     24. Counterparts

     This Agreement may be signed in counterparts and each such counterpart
shall be deemed to be an original but together all such counterparts shall be
deemed a single agreement.

     25. Interpretation and Severability

     The language in this Agreement shall be construed as a whole and will be
given its fair meaning. This Agreement will not be interpreted for or against
any party. In the event that any one or more of the provisions contained herein
shall for any reason be held to be unenforceable in any respect under the law of
any state or of the United States, such unenforceability shall not affect any
other provision of this Agreement, but, with respect only to that jurisdiction
holding the provision to

-8-



--------------------------------------------------------------------------------



 



be unenforceable, this Agreement shall be construed as if such unenforceable
provision had never been in the Agreement.

     26. Arbitration

     Any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration, in accordance with the Employment
Arbitration Rules and procedures of the American Arbitration Association.
Arbitration shall occur before a single arbitrator, provided, however, that if
the parties cannot agree on the selection of such arbitrator within thirty (30)
days after the matter is referred to arbitration, each party shall select one
arbitrator and those arbitrators shall jointly designate a third arbitrator to
comprise a panel of three arbitrators. The decision of the arbitrator shall be
rendered in writing, shall be final, and may be entered as a judgment in any
court in the Commonwealth of Virginia. AMS and the Employee each irrevocably
consent to the jurisdiction of the federal and state courts located in Virginia
for this purpose. The arbitrator shall be authorized to allocate the costs of
arbitration between the parties. Notwithstanding the foregoing, AMS, in its sole
discretion, may bring an action in any court of competent jurisdiction to seek
injunctive relief in order to avoid irreparable harm and such other relief as
AMS shall elect to enforce sections 12, 14, 15, and 19.

PLEASE READ CAREFULLY.

THIS AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. EMPLOYEE’S VOLUNTARY
SIGNATURE BELOW ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT,
UNDERSTANDS ITS TERMS, AND HAS ENTERED INTO IT KNOWINGLY.

                 
Dated:
  October 14, 2003           /s/ Richard C. Lottie

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

              RICHARD C. LOTTIE

               
Dated:
  October 14, 2003           AMERICAN MANAGEMENT SYSTEMS, INCORPORATED

 

--------------------------------------------------------------------------------

             
 
               

          By:   /s/ Garry Griffiths

             

--------------------------------------------------------------------------------

 

              Garry Griffiths, EVP and Chief HR Officer

-9-